DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-10, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long (US 2013/0233886) in view of Matsuda et al. (US 2002/0141664, hereinafter ‘Matsuda’) and Backes et al. (US 2007/0119862, hereinafter ‘Backes).
Long discloses a pouch comprising: a) first and second walls of flexible material having inside surfaces and mating peripheral edges which form an enclosure (102, 104; Figs. 1A, 1B), said pouch having a width, a first end, a closed second end (left end Fig. 1A), and first and second side seals which extend from said first end to said second end (106s);and c) a gusset formed near said second end (116), said gusset having a discharge opening formed therein (122) through which a substance, which is retained in said enclosure, can be discharged (see Fig. 4); except does not expressly disclose the first end being initially open, or the frangible seal as claimed.
However, Matsuda teaches a similar dispensing packaging wherein the first end (7) is initially open (see Fig. 6) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to leave the first end initially open as taught by Matsuda on the container taught by Long, in order to allow filling of the container as taught by Matsuda (para 0107).
Further, Backes teaches providing similar packaging with a frangible seal (17) spaced apart from the second end, said frangible seal extending across a major portion of said width (see Fig. 1A), the frangible seal sealing the inside surfaces of the first and second walls to each other (see Figs. 2A-2B) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the frangible seal taught by Backes to the container taught by Long as modified above, in order to separate the contents from the dispensing opening by providing a barrier that is easily openable by an adult but not a child as taught by Backes (para 0065).
Long as modified above further discloses the frangible seal comprising a strip of thermoplastic material (Backes para 0049; US5209347 incorporated by reference teaches thermoplastic material creating seal 30) as claimed.
Long as modified above further results in a device wherein said first end is hermetically sealed after a substance has been inserted into said enclosure (Matsuda para 0107); said frangible seal extends across said width (see Backes Fig. 1A).  
Regarding claim 5, Long as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the seal height specifically being at least about 0.25 centimeters as claimed. 
It would have been an obvious matter of design choice to make the frangible seal have a height of at least about 0.25 cm as claimed, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Long as modified above further results in a device wherein said substance, which is retained in said enclosure, can be dispensed in a controlled manner through said dischargePage 3 of 15Response to Office dated August 31, 2020Serial Number 16/470,135Docket: 21013-US opening when an external pressure is applied to said pouch, and said external pressure is sufficient to break said frangible seal (functional/intended use limitation; Backes para 0065).
Regarding claim 7, Long as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the specific force for seal rupture as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the frangible seal such that said frangible seal can be broken by a force of at least about 800 grams force/centimeter as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Long as modified above further results in a device wherein said pouch has a longitudinal central axis and said discharge opening is aligned along said longitudinal central axis (see Long Fig. 1A).
Regarding claim 9, Long as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the discharge opening being offset as claimed. However, Long does teach an embodiment wherein the discharge opening is offset from a central axis (Fig. 10C) as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to move the discharge opening to be offset as taught by Long, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 
Long as modified above further results in a device wherein said second end is sealed (via Long panel 116).  
Claims 11-13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long (US 2013/0233886) in view of Matsuda et al. (US 2002/0141664, hereinafter ‘Matsuda’) and Backes et al. (US 2007/0119862, hereinafter ‘Backes) as applied to claims 2-10 and 21 above, and further in view of Bell (US 6126318).
Regarding claims 11-13, 15, and 16, Long as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the line of weakness as claimed.
However, Bell teaches a similar gusset bottom bag (1) being provided with a line of weakness positioned adjacent to said second end which extends across said width (55) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to attach add the tearable tab and line of weakness taught by Bell to the bottom of the packaging bag taught by Long as modified above, in order hermetically seal the bottom end discharge opening prior to tearing off the tab at the line of weakness as taught by Bell.
Long as modified above further discloses said discharge opening includes a score line (Long para 0024) which can be formed with a laser (product-by-process limitation, see MPEP 2113). 

Response to Arguments
Applicant's arguments filed 5/11/2022 have been fully considered but they are not persuasive.
Applicant argues that because the Fabisiewicz seal does not incorporate all layers of the packaging, it cannot read on the claimed frangible seal strip. This argument has been considered, however is not persuasive in light of the Fabisiewicz reference being relied upon in the rejection simply for the material of the frangible seal being a thermoplastic material as claimed.
Because Backes teaches the frangible seal structure comprising a strip of material positioned across a major portion of said width; wherein the first and second walls each comprise an inside surface, wherein the strip of material comprises a first surface and an opposing second surface, and wherein the first wall inside surface is sealed to thePage 6 of 14Response to Office dated November 12, 2021Serial Number 16/470,135Docket: 21013-US strip of material first surface and the second wall inside surface is sealed to the strip of material second surface (17, see Fig. 1, para 0049, 0050), the scope of the claims is met. The reliance upon the material of the Fabisiewicz peel seal material in the rejection does not mean that the Fabisiewicz multiple panel layer structure is automatically bodily incorporated into the Backes device.
Applicant is reminded that “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”KSR, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” 82 USPQ2d at 1396.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
May 16, 2022